Title: To Thomas Jefferson from John F. Gaullier, 29 June 1801
From: Gaullier, John F.
To: Jefferson, Thomas


               
                  Monsieur
                  Fredericksbg. June 29th 1801
               
               Comme c’est la derniere fois que Je prend la très respectueuse liberté de vous ecrire, si vottre bonté à la patience de me lire; et d’excuser ma prolixité, J’orai satisfait à mon devoir, le reste èst au destin.
               Après Dieu (dans ce pays cy) vous êtes mon seul espoir! si les grands dans ce monde sonts ses representants, J’ai les droits de les invocquer: … peu accoutumér de demander des Graces, encore moins accoutumér en decorom due à la digniteé du premier magistrat des Etat Unis, J’ose éspèrer que mon peu d’usage trouvera grace devant vous.
               Depuis l’instant que J’eus L’honneur de vous voir, flatté de l’espoir d’etre Employér, Je me suis peu occupé de mon etat, exceptez icy, par la raison que si J’eus été appelez par vottre ordre, Je n’orois pus finir ce que J’avois commencez; d’allieurs le manque d un Cheval que Je ne peut achetter; la perte de mon tems, me reduisent dans la plus affreuse necessity, L’hiver vient rien qui me puisse donner du pain … Je dois deux cent dollars, et ne sçai ou les prendre, les brouilles occasionés dans ma famille, pour avoir (disent ils) été trop confient ne sonts pas les moindres de mes tourmens, la crainte de la perte de ma reputation et de course mon credit, le Comtempt de mes concitoyens pour ceux qui deviennent pauvres, oh! Monsieur il est tems que Je tombe a vos pieds … oh! sauvez moi de ma perte, … Je menployrai a tout ce qu’il vous plaira que Je puisse faire avec honneur pour gagner cette somme et payer mes dêttes imediatement, oh! cette petite avance, le tems amènera le reste.
               Je sçai que vous ne pouvés pas Creér, si il ni a pas de vaccance, Je ne puis être Employér, mais mes besoins sont urgent; sera til dit que Je sois le seul m’alheureux sous vottre reigne?
               
               Si rien ne peut mêtre accordé, du moins accordez moi ma derniere priere o! Dieu acheveraije … quoi que c’est ma derniere resource mes larmes effacent l’odieuse request … ma femme, ma fille Entrent o! Malheureux …
               
                  deux heures après
                  En certain cas, l’avis d’une femme êst une dose d’Elebore contre la folie d’un mary, quelle scene … oh! pardon pardon, J’alais Compromettre la dignité, l’urbanité du President, dans le crime d’un homme au desespoir … enfin Je n’alais pas vous demander moins, qu’une recommandation, et un passage pour retourner dans mon pays, Jai eu l’honneur de la connoissance de Madame Bonoparte, (Vingt cinq ans passés,) quand elle etoit mde de Beauharnois, cette idee, et la peur de manquer ici, me fesoit abandoner femme conections, la country que J’ai adopté, sans me resouvenir de tout ces liens, oh! misere qu’il sonts tès Effèts.
                  Ne me jugés pas fol en lisant mes incoherances, je peut avec honneur, fidélité, et integrité remplir un post donnés par vos bontés, si j’y suis neuf, mon Zèle et bonne volonté suspleronts au défaut de talent, Je n’ay pas d’objection d’etre Employé quand ce ceroit comissaire des vivres dans l’armeé des frontieres, mon sort est en vos mains, daignér me le faire connoitre, et ajouttez à cette Grace celle de me croire avec le plus proffond respect
                  Monsieur Vottre très humble et obeissant Serviteur
               
               
                  
                     John F. Gaullier
                  
               
             
               editors’ translation
               
                  Sir
                  Fredericksburg, June 29th 1801
               
               As this is the last time that I take the very respectful liberty of writing to you, if your kindness has the patience to read me and to forgive my prolixity, I shall have satisfied my duty; the rest is up to destiny.
               After God (in this country) you are my only hope! If the great in this world are His representatives, I have the rights to invoke them: … little used to asking for favors, and even less used to the decorum due to the first officer of the United States, I dare hope that my lack of use will find favor before you.
               Since the moment when I had the honor of seeing you, deluded by the hope of being employed, I have taken little care of my condition, except here, for the reason that, if I had been called by your order, I would not have finished what I had begun; moreover, the lack of a horse that I cannot buy, the loss of my time, reduce me to the most frightful need; winter is coming, nothing can give me any bread … I owe two hundred dollars, and don’t know where to find them; the quarrels brought about in my family, for having been, they say, too confident, are not the least of my torments, the fear of the loss of my reputation and of course my credit, the contempt of my fellow citizens for those who become poor, oh! Sir it is time for me to fall at your feet … oh! save me from my ruin, … I will take on whatever work may please you that I can do to earn honorably that sum and pay my debts immediately, oh! that small advance, time will bring the rest.
               I know that you cannot create one, if there is no vacancy, I cannot be employed, but my needs are pressing; shall it be said that I am the lone unfortunate under your reign?
               If nothing can be granted to me, at least grant me my final prayer, oh! God shall I finish … even though it is my last resort my tears wipe out the hateful request … my wife and my daughter are coming in, oh! unfortunate one …
               
                  two hours later
                  In certain cases a wife’s counsel is a dose of hellebore against a husband’s madness, what a scene … oh! pardon, pardon, I was going to compromise the dignity, the urbanity of the president, in the crime of a desperate man … I was going to ask of you nothing less than a recommendation and passage to return to my country, I had the honor of knowing Madame Bonaparte (twenty-five years ago) when she was Madame de Beauharnais, that idea and the fear of failing here, was making me abandon wife, connections, the country that I have adopted, without remembering at all those bonds, oh! poverty, what are your results.
                  Do not judge me mad reading my incoherencies, I can fulfill with honor, fidelity, and integrity a position given by your kindnesses, if I am new at it, my zeal and good will shall make up for the lack of talent, I have no objection to being employed even as a commissary clerk in the frontier armies, my fate is in your hands, be so good as to let me know what it is, and add to that favor that of believing me to be, with the deepest respect
                  Sir, your very humble and obedient servant
               
               
                  
                     John F. Gaullier
                  
               
            